UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4157



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RISCHARD ADOLPHUS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-04-42-F)


Submitted: June 22, 2006                       Decided: June 26, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter H. Paramore, III, Jacksonville, North Carolina, for
Appellant. Anne Margaret Hayes, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rischard Adolphus pled guilty, pursuant to a written plea

agreement, to one count of possession of a firearm by a convicted

felon, in violation of 18 U.S.C. § 922(g)(1) (2000).                  Adolphus was

sentenced following the Supreme Court’s opinion in United States v.

Booker, 543 U.S. 220 (2005).           The district court applied the

holding    of   Booker   and     sentenced     Adolphus       to      115     months

imprisonment,   followed    by    three   years    of     supervised        release.

Counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting that there are no meritorious grounds

for appeal but addressing whether Adolphus was properly sentenced

in accordance with Booker and United States v. Hughes, 401 F.3d

540, 546 (4th Cir. 2005).      Adolphus has filed a supplemental pro se

brief in which he asserts that his sentence exceeds the statutory

maximum.   Finding no error, we affirm.

           After   the   Supreme     Court’s       decision      in    Booker,     a

sentencing court is no longer bound by the range prescribed by the

sentencing guidelines.     See Hughes, 401 F.3d at 546.               However, in

determining a sentence post-Booker, sentencing courts are still

required to calculate and consider the applicable guideline range

as well as the factors set forth in 18 U.S.C.A. § 3553(a) (West

2000 & Supp. 2006).      Id.     If the sentence imposed is within the

properly    calculated     guideline      range,     it     is     presumptively




                                   - 2 -
reasonable.   United States v. Green, 436 F.3d 449, 456 (4th Cir.),

cert. denied, 74 U.S.L.W. 3654 (U.S. May 22, 2006) (No. 05-10474).

          Adolphus’ sentence was both within the guideline range of

92-115 months, and, contrary to Adolphus’ contention, within the

statutory maximum of ten years imprisonment.      See 18 U.S.C. §

924(a)(2) (2000). Because the district court appropriately treated

the guidelines as advisory, and properly calculated and considered

the guideline range and the relevant § 3553(a) factors, we find the

sentence reasonable.   Accordingly, we affirm.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review. If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move this court for leave to withdraw

from representation. Counsel’s motion must state that a copy

thereof was served on the client. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 3 -